June 11, 1909. The opinion of the Court was delivered by
Upon consideration of the exceptions herein, we are of the opinion that the judgment of the Circuit Court should be modified, so as to charge the share of Mrs. Eliza J. Usher with $92.20 and interest from July 8, 1904, being the amount of Supreme Court costs and disbursements in Ex parte Small, 69 S.C. 43, 48 S.E., 40; and should be further modified so as to allow the administratrix, Emma A. Small, to retain in her hands a sum sufficient to pay the costs and fees incident to her final return and discharge as administratrix; and that in all other respects the judgment of the Circuit Court should be affirmed for the reasons therein stated, and such is the judgment of this Court. *Page 41